    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    EDWARD ANDRICK and LAURIE ANDRICK,
                           Plaintiffs,

                 -against-                              Civ. No. 1:17-CV-1058
                                                             (LEK/DJS)

    SAINT-GOBAIN PERFORMANCE
    PLASTICS CORP., et al.,
D




                                       Defendants.



    APPEARANCES:                                     OF COUNSEL:

    FARACI LANG LAW FIRM                             STEPHEN G. SCHWARZ, ESQ.
    Attorneys for Plaintiffs
    28 East Main Street - Suite 100
J




    Rochester, NY 14614

    DECHERT, LLP                                     DOUGLAS E. FLEMING, ESQ.
    Attorneys for Defendant Saint-Gobain
    Three Bryant Park
    1095 Avenue of the Americas
    New York, NY 10036

    ARNOLD & PORTER LAW FIRM                         ALLYSON HIMELFARB, ESQ.
S




    Attorneys for Defendant Honeywell
    601 Massachusetts Avenue N.W.
    Washington, DC 20001

    SQUIRE PATTON BOGGS                              STEPHANIE E. NIEHAUS, ESQ.
    Attorneys for Defendant DuPont
    30 Rockefeller Plaza, 23rd Floor
    New York, NY 10112
    MAYER BROWN, LLP                                         DANIEL L. RING, ESQ.
    Attorneys for Defendant 3M
    1221 Avenue of the Americas
    New York, NY 10020

    DANIEL J. STEWART
    United States Magistrate Judge

                                              ORDER

           On October 4, 2018 this Court held an in-person conference with the attorneys for all
D




    parties in the approximately twenty-five Perfluorooctanoic Acid (PFOA) contamination cases

    presently pending in the Northern District of New York. The purpose of that conference was

    to work with counsel to coordinate discovery and preserve resources in the largest presently

    pending litigation in this District. As a result of that conference, a Coordination Order

    addressing the discovery process was issued in each of the PFOA cases, including the three
J




    in which 3M Company and DuPont are presently Defendants: Andrick v. Saint-Gobain

    Performance Plastics Corp., et al., 17-CV-1058; Lucey v. Saint Gobain Performance

    Plastics Corp., et al., 17-CV-1054; and Wickenden v. Saint-Gobain Performance Plastics

    Corp., et al., 17-CV-1056. This Court exercises broad discretion over the conduct of

    discovery, and, as correctly noted by one treatise in dealing with cases of the size and scope
S




    of these PFOA matters: “[t]raditional procedures in which all papers and documents are

    served on all attorneys, and each attorney files motions, presents arguments, and examines

    witnesses, may waste time and money, confuse and misdirect the litigation, and burden the

    court unnecessarily.” FEDERAL JUDICIAL CENTER, MANUAL FOR COMPLEX LITIGATION, §


                                                 -2-
    10.22, Coordination in Multiparty Litigation—Lead/Liaison Counsel and Committees (4th

    Ed. 2004).

           Defendant 3M Company has now submitted a Letter-Motion for a stay of discovery

    in the Andrick, Lucey, and Wickenden matters. Dkt. No. 92. In particular, 3M notes that on

    September 27, 2018, it filed a Motion with the Judicial Panel on Multidistrict Litigation (the

    “JPML”) seeking to transfer the three actions, along with eighty-four others, to a single
D




    federal court for coordinated pretrial proceedings. Defendant requests a stay until that MDL

    Motion has been decided, which it suggests will be within a few months. Id. Alternatively,

    3M requests that the Court stay any depositions of all parties until after December 15, 2018.

    Id.

           In response to the Letter-Motion, Co-Defendants Honeywell International and Saint-
J




    Gobain Performance Plastics Corp., by Honeywell’s counsel, indicate that their clients would

    agree to a brief stay of discovery, but only upon the express condition that the depositions

    that are presently scheduled of the Honeywell and Saint-Gobain employees proceed and that

    3M and DuPont be afforded the opportunity to participate; otherwise they note that their

    employees would be subject to multiple depositions, thus defeating the purpose of the
S




    Coordination Order. Dkt. No. 112.

           Counsel for Plaintiffs in the three matters has also written to the Court in response to

    3M’s request, and expresses his opinion that, for a myriad of reasons, it is unlikely that these

    pending cases will, in fact, be joined with the seventy-five other cases currently filed in other


                                                   -3-
    districts which relate to firefighting foam products containing the chemical Perfluorooctane

    Sulfonate (PFOS). Dkt. No. 111. Nevertheless, he also takes the position that Plaintiffs

    would consent to an order which delays discovery against Defendants 3M and DuPont

    pending the JPML’s decision, so long as the Coordination Order continues to apply and

    depositions that are taken are available for use in these three actions. Id.

           Defendant DuPont, for its part, seeks to be exempted from the Court’s Standing Order
D




    entirely, and as a result to be allowed to conduct discovery of its cases independently from

    all the other PFOA cases. Dkt. No. 113. DuPont claims that it is prejudiced by its inclusion

    in the Standing Order because it obligates it to participate in discovery in cases to which it

    is not a party; it allows parties to seek discovery from it other than as a nonparty; it reduces

    the time for discovery to a period of less than six months; and finally, because it does not
J




    allow the named parties to meet and confer pursuant to the usual procedure. Id.

           Having considered the respective positions of the parties, the Court grants the request

    of 3M and DuPont only to the extent that it defers any deposition of the 3M or DuPont

    Defendants until after the decision by the JPML, or until further order of this Court. With

    regard to 3M’s request for a stay as to the remaining aspects of their cases, however, the
S




    Court, after careful consideration of the relevant factors, concludes that such a stay is not

    warranted. It does so for the reasons set forth in the Letter-Brief of Attorney Himelfarb.

    Dkt. No. 112. In addition, it is of particular importance that the 30(b)(6) witnesses for Saint-

    Gobain and Honeywell proceed as scheduled. Those depositions are necessary to, among


                                                  -4-
    other things, determine if additional parties need to be added to the pending actions, and

    therefore it is imperative that they go forward. Many of the concerns expressed by counsel

    for 3M and DuPont were already considered by the Court in the initial issuance of the

    Standing Order, including the benefit of joint discovery, the differing progression of

    discovery in each of the cases, the promotion of resources, and the goal to achieve the most

    expeditious and cost-efficient resolution of the cases. Those goals will simply not be
D




    achieved by allowing individual Defendants to opt out of the coordinated discovery

    envisioned by the Court.

            WHEREFORE, it is hereby

            ORDERED, that the Motion of Defendant 3M to stay the proceedings (Dkt. No. 92)

    is DENIED, but the Court GRANTS Defendant 3M’s alternative request to the extent that
J




    it seeks to postpone any depositions of 3M until after a ruling by the JPML or a further order

    by this Court, and the Court also extends this postponement to any deposition of DuPont; and

    it is further

            ORDERED, that the Motion of Defendant DuPont (Dkt. No. 113) to exempt itself

    from the Standing Order issued in this case is DENIED.
S




    SO ORDERED.

    Dated: November 16, 2018
           Albany, New York




                                                 -5-
